NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TIMOTHY C. HUDSON, DOC #085756,              )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-1480
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Howard L. Dimmig, II, Public Defender, and
Lisa B. Lott, and Maureen E. Surber,
Assistant Public Defender, Bartow, for
Appellant.

Timothy C. Hudson, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.
KELLY, SALARIO, and ATKINSON, JJ., Concur.




                                    -2-